             Case 3:19-cv-00615-SDD-EWD        Document 1       09/16/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

JANAI SHARKEY AND JACK                           §
SHARKEY,                                         §
                                                 §
                    Plaintiffs,                  §
                                                 §
v.                                               §
                                                 §          Civil Action No. 3:19-cv-615
MEDOVA HEALTHCARE FINANCIAL                      §
GROUP, LLC d/b/a LIFESTYLE                       §          JURY DEMANDED
HEALTH PLANS,                                    §
                                                 §
                    Defendant.                   §


                                   NOTICE OF REMOVAL

         Defendant Medova Healthcare Financial Group, Inc., d/b/a Lifestyle Health Plans,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 hereby give notice of the removal of this action

from the 19th Judicial District Court of the Parish of East Baton Rouge, State of Louisiana (the

“State Court”) to this Court. In support thereof, Defendant would respectfully show the Court

the following:

                                                I.

         1.      On August 13, 2019, Plaintiffs Janai and Jack Sharkey (“Plaintiffs”) filed a

lawsuit in the State Court captioned Janai Sharkey and Jack Sharkey v. Medova Healthcare

Financial Group, Inc., d/b/a Lifestyle Health Plans, Cause No. C-686456 Sec. 25, in the State

Court (the “State Court Action”). In the State Court Action, Plaintiffs assert claims of denial of

coverage for claims under the Employee Benefit Group Plan against Defendant that are governed

by the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §

1001 et seq.




NOTICE OF REMOVAL                                                                         PAGE 1
70384446.1
             Case 3:19-cv-00615-SDD-EWD            Document 1       09/16/19 Page 2 of 4




         2.      Defendant was served with Plaintiffs’ Petition for Damages on August 16, 2019.

This Notice of Removal is timely because it has been filed within 30 days of service of

Plaintiffs’ Petition for Damages as required under 28 U.S.C. § 1446(b).

         3.      Pursuant to 28 U.S.C. §1446(a), Defendant attaches a copy of all process,

pleadings, and orders served in the State Court Action as Exhibits A and B.

         4.      The Court has original jurisdiction over this case pursuant to the Court’s diversity

jurisdiction provided under 28 U.S.C. § 1332(a).

         5.      As alleged in Plaintiffs’ Petition for Damages, Plaintiffs seek monetary damages

of more than $1,000,000. [Exhibit A, Plaintiffs’ Original Petition at p. 7]. Accordingly, the

amount in controversy in the State Court Action exceeds $75,000, exclusive of interest and costs.

         6.      As alleged in Plaintiffs’ Original Petition, Plaintiffs are residents of the Parish of

East Baton Rouge, State of Louisiana, and are therefore citizens of Louisiana Exhibit A p. 2, ¶¶

2].

         7.      Defendant is a Kansas corporation with its principal place of business in Kansas,

and therefore is a citizen of Kansas for diversity of citizenship purposes. As required under

§ 1332(a), there is complete diversity of citizenship between Plaintiffs and Defendant.

         8.      Venue is proper in this Court under 28 U.S.C. § 1441(a) because the State Court

from which the State Court Action is being removed lies within the Middle District of Louisiana.

                                                  II.

         9.      The Employee Group Benefit Plan is fully funded and sponsored by Janai

Sharkey’s former employer, Steel Enterprises. ERISA generally preempts state law and there is

no state law exception if the Plan is completely self-funded. See FMC Corp. v. Holliday, 498,

U.S. 52 (1990). Thus, only federal law applies under 29 U.S.C. § 1001 et seq.



NOTICE OF REMOVAL                                                                              PAGE 2
70384446.1
             Case 3:19-cv-00615-SDD-EWD           Document 1       09/16/19 Page 3 of 4




           10.    The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331.

           11.    The claims brought by Plaintiffs in this action are solely related to the

administration of a fully funded company benefit plan exclusively governed by ERISA, a federal

statute.

                                                  III.

           For the foregoing reasons, Defendant respectfully asks that the State Court Action be

removed to this Court, and for all other relief, in law or in equity, to which they may be justly

entitled.




NOTICE OF REMOVAL                                                                           PAGE 3
70384446.1
             Case 3:19-cv-00615-SDD-EWD      Document 1      09/16/19 Page 4 of 4




                                                  Respectfully Submitted,


                                                  POLSINELLI PC

                                                  /s/ William W. Sentell, III
                                                  William W. Sentell, III (La. Bar No. 31962)
                                                  Polsinelli PC
                                                  1400 Lawrence Street, Suite 2300
                                                  Denver, Colorado 80202
                                                  Direct: 303.583.8287
                                                  Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

       I, the undersigned, do certify that a copy of the above and foregoing Notice of Removal
has been served upon all counsel of record by E-mail and First Class U.S. Mail, properly
addressed and postage prepaid, on September 16, 2019.

         Keith P. Richards                         Steven J. Moore
         6513 Perkins Road                         6513 Perkins Road
         Baton Rouge, LA 70808                     Baton Rouge, LA 70808
         keith@kprlawfirm.com                      steven@stevenmoorelaw.com


                                                          /s/ William W. Sentell, III
                                                         William W. Sentell, III




NOTICE OF REMOVAL                                                                       PAGE 4
70384446.1
